Per Curiam:
This cause is before us on error to the Court of Appeals, which reversed the judgment of the ^District Court.
27 Colo. App. 325.
*75We have thoroughly examined the record, briefs and opinion of the Court of Appeals and after full and careful consideration are of the opinion that the conclusion reached by that court is Correct. Its judgment is therefore affirmed and let the cause be remanded to the District Court of Garfield County, in which tribunal it was instituted, for further proceedings in harmony with the judgment rendered by the Court of Appeals.
Affirmed.
Decision en banc.